Citation Nr: 1600709	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitled to an increased apportionment of the Veteran's VA disability compensation benefits on behalf of his minor child, K., in the custody of the appellant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to March 2003.  The appellant is the mother of their minor child, K.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision issued by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant an increased apportionment of the Veteran's VA disability compensation benefits paid to the Appellant on behalf of K.  The Board notes that additional evidence (including the appellant's September 2015 income/expense statement) was submitted following the last adjudication by the RO (the March 2014 statement of the case), without a waiver of RO initial consideration.  As the appellant filed her substantive appeal after February 2, 2013, (and the outcome is favorable to the Veteran) the new evidence may be initially considered by the Board without prejudice to either party.  38 U.S.C.A. § 7105(e).


FINDINGS OF FACT

1.  The appellant receives a monthly apportionment of the Veteran's disability compensation benefits, in the amount of $100, on behalf of their minor child, which is credited against past-due child support arrears; the Veteran is obligated to provide an additional $458 a month in domestic court-ordered support.

2.  The appellant's monthly expenses exceed her monthly income by more than $100, as shown in September 2015. 

3.  An undue burden to the Veteran and other interested persons, including other dependent children, would result from an increased apportioned share of his VA compensation benefits.


CONCLUSION OF LAW

An increase in apportionment of the Veteran's compensation to the appellant on behalf of K. is not warranted.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The VCAA does not apply to decisions regarding how benefits are paid.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102. 

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102. 

The Veteran was notified of the appellant's claim by correspondence in January 2011.  Both parties received notice of the June 2011 apportionment decision and March 2014 statement of the case.  Correspondence provided to both parties included notice of the governing legal regulations and hearing, appeal, and representation rights.  A review of the record does not show that the Veteran has been sent a copy of the content of the appellant's substantive appeal; however, it contains no additional information not already of record, and in December 2014 the Veteran notified that the matter had been certified to the Board.  Furthermore, as will be discussed below, the appellant's claim is being denied, and this result is completely favorable to the Veteran.  Therefore, any notice/duty to assist omission is harmless and without prejudice to the Veteran; a remand to provide the Veteran any corrective notice would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

All known pertinent and available records relevant to the issue on appeal have been obtained and associated with the claims file, to include income and expense forms submitted by both the appellant and the Veteran; the Board concludes that neither the appellant nor the Veteran is prejudiced by the Board issuing a decision on the claim at this time. 

Analysis

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No such apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450. 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents and the apportionment claimants.  This regulation further provides that apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionment. 

Both of these types of apportionments ("general" and "special")  are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 
 
The Veteran is rated totally disabled based on individual unemployability (TDIU) (due to service connected disabilities).  In July 2010, the RO received the appellant's request for an increased apportionment of the Veteran's VA disability benefits on behalf of their minor child.  In her claim, she stated that she was not receiving any support from the Veteran beyond the $100 apportionment already established, and that such support was not sufficient to care for their child's needs.  In January 2011, the appellant reported that her total monthly income, including the $100 apportionment, was $788 and that her monthly expenses were $3068, of which $225 were specific to the minor child. 

In February 2011, the Veteran was ordered by a court to pay the appellant $458 in monthly child support, with an additional $380 per month toward child support arrearage.  (The existing $100 apportionment of his VA benefits was to be credited to the arrears.)

In March 2011, the Veteran reported monthly income of $2600.  (The Board notes that it appears that the Veteran underreported his income, as a VA Form 20-8270 dated in July 2011 indicates that, since December 2008, he had been receiving a total monthly award, including additional amounts for dependents, of $3082, of which $200 ($100 each) was apportioned in support of two of his minor children; he received $2882 monthly.)  He reported monthly expenses totalling $2425, plus $200-$300 monthly in child support expenses.  In additional correspondence received that month, the Veteran stated that he has a total of 5 children and was ordered by a court to pay $817 monthly in support of his other children.  

In the June 2011 apportionment decision, the RO calculated the Veteran's monthly award (minus the $200 apportionment) as $2882, with monthly expenses of $2833.  While the RO's calculation resulted in a $49 monthly surplus for the Veteran and a $2280 deficit for the appellant, the RO concluded that an increased apportionment would cause the Veteran hardship.  The RO noted, but did not include in the appellant's income calculation, the $458 court-ordered monthly child support payment on behalf of the minor child in question.  (The monthly arrearage assessment was not noted.)

In her August 2011 notice of disagreement, the appellant stated that the Veteran was not meeting his court-ordered child support obligations.  

February 2012 correspondence from VA to the Veteran indicates that a December 2011 cost of living adjustment increased his monthly benefit to $3191, of which $200 was withheld for apportionments.  

In February 2013, the Veteran reported that he has six minor children.  A May 2013 child support notice in the record indicates that the Veteran is obligated to pay $295 monthly, in addition to $100 monthly in past-due support, on behalf of another of his minor children (in the custody of someone other than the appellant).  In November 2014, his monthly VA benefit was $3244, of which $200 was withheld for apportionments.  

In September 2015, the appellant provided an updated income/expense statement reporting $1150 in monthly income (employment and food stamps) and $1830 in monthly expenses, for a deficit of $680.  She did not include the $100 apportionment or the Veteran's court-ordered child support, which would bring her monthly income to $1708 and reduce the deficit to $122.  

With respect to a general apportionment, the Board notes that the Veteran is court-ordered to pay child support in the amount of $485 monthly, with additional funds assessed for past-due support.  Thus, the requirements for a general apportionment are not met.  See 38 C.F.R. § 3.450(a)(1)(ii).  

Regarding a special apportionment, the Board acknowledges that the Veteran's income has, over the pendency of this appeal, been reported to be in excess of his reported expenses and that the appellant's reported expenses in relationship to income reflect a deficit.  However, the record notes that the Veteran now has 5 other minor children, at least 3 of whom do not live with him, and that his reported expenses do not reflect the total amount in court-ordered child support reflected in the record.  In reviewing the record, the Board notes that the Veteran reported $2425 in pre-child support expenses and that he is court-ordered to pay at least $753 ($458 and $295) in monthly support for two of his six minor children, for total monthly expenses of $3178.  (As noted above, the pertinent court order indicates that the $100 currently apportioned on behalf of K. is to be applied to the Veteran's past-due child support assessment.)  applied to his current monthly award of $3244, that leaves a monthly surplus of $66.  While this results in a surplus for the Veteran and a continued monthly deficit for the appellant, the Board notes that the Veteran has additional responsibilities to other offspring, at least one of whom does not dwell with him, does not receive an apportionment, and whose support is not included in the expenses calculated above.  To the extent that the appellant has demonstrated hardship, while the current $100 apportionment is less than 20 percent of the Veteran's monthly benefits, 38 C.F.R. § 3.451 requires that consideration be given to, inter alia, the Veteran's (other) dependents.  As at least one other child is in the custody of another, and as the Veteran's monthly surplus (which is less than the amount apportioned on behalf of K.) does not adequately account for support of that child, the Board finds that an increased apportionment on behalf of K. would create an undue hardship to other persons in interest.  Furthermore, the "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).  Consequently, the appeal in this matter must be denied.


ORDER

An increased apportionment of the Veteran's VA compensation benefits to the appellant for the support of their minor child, K., is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


